Citation Nr: 0728807	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  02-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

An April 2004 Board decision denied entitlement to service 
connection for chronic bronchitis.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  Consequent to an October 2006 Memorandum 
Decision, the Board's April 2004 decision was vacated, and 
the veteran's appeal was remanded to the Board.

A letter was sent to the veteran and his representative on 
January 8, 2007, in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
No response was received.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In its October 2006 Memorandum Decision, the Court found that 
VA had not satisfied its duty to assist the veteran in this 
case.  Citing Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), the Memorandum Decision concluded that the Board 
failed to provide adequate reasons and bases in discussing 
why the veteran had not been afforded a VA examination with 
respect to his claim for service connection for chronic 
bronchitis.  Additionally, in citing McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court concluded that the 
veteran's assertions of experiencing symptomatology 
consistent with chronic bronchitis were, in conjunction with 
the other evidence of record, enough to satisfy the "low" 
threshold set by McLendon, and, in this case, sufficient to 
merit a VA examination.  Id. at 83.

To that end, the Board notes that the veteran's current 
diagnosis of chronic bronchitis, referenced by the Memorandum 
Decision as occurring "[m]onths later" after the veteran's 
November 1999 claim for benefits was received, was actually 
given during a January 2000 VA examination.  Thus, a VA 
examination was afforded the veteran with respect to his 
claim.  However, the Board finds that the record is 
incomplete, and thus insufficient for appellate review, 
because no opinion was offered as to the relationship between 
the veteran's inservice treatment for respiratory 
abnormalities, and his current respiratory disorder.  
Accordingly, and after careful review of the evidence of 
record, the Board concludes that a VA opinion must be 
obtained.  For this reason, remand is required.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran's claims file must be 
forwarded to a VA examiner, qualified in 
the diagnosis and treatment of 
respiratory disorders, must be afforded 
the appropriate VA examination to 
determine the etiology of any 
respiratory disorder found, to include 
chronic bronchitis.  The examiner must 
note in the opinion report that the 
claims file and a copy of this Remand 
were reviewed in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
including the January 2000 VA 
examination report, the VA examiner must 
state whether it is at least as likely 
as not that any current respiratory 
disorder is related to the veteran's 
military service, to include respiratory 
complaints noted therein.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot 
provide the above requested opinion 
without resorting to speculation, it 
must be so stated.  The report prepared 
must be typed.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

4.  When the above development has been 
completed, the issue of entitlement to 
service connection for a respiratory 
disorder must be readjudicated.  If the 
issue on appeal remains denied, an 
additional supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


